       Case 2:20-cv-01445-JCM-VCF Document 10 Filed 08/10/20 Page 1 of 24



 1   AARON D. FORD, Bar No. 7704
      Attorney General
 2   GREGORY L. ZUNINO, Bar No. 4805
      Deputy Solicitor General
 3   CRAIG A. NEWBY, Bar No. 8591
      Deputy Solicitor General
 4   State of Nevada
     100 N. Carson Street
 5   Carson City, Nevada 89701-4717
     Tel: (775) 684-1237
 6   E-mail: glzunino@ag.nv.gov
 7   Attorneys for Barbara Cegavske
 8                            UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10   DONALD J. TRUMP FOR PRESIDENT,                         Case No. 2:20-cv-01445
     INC.; REPUBLICAN NATIONAL
11   COMMITTEE; and NEVADA
     REPUBLICATION PARTY,                          DEFENDANT SECRETARY OF STATE
12                                                      BARBARA CEGAVSKE’S
                        Plaintiffs,                      MOTION TO DISMISS
13
     vs.
14
     BARBARA CEGAVSKE, in her official
15   capacity as Nevada Secretary of State,
16                      Defendant.
17         Defendant Barbara Cegavske, in her capacity as Nevada Secretary of State, by and
18   through counsel, Aaron D. Ford, Attorney General, Gregory L. Zunino, Deputy Solicitor
19   General, Craig Newby, Deputy Solicitor General, hereby moves to dismiss Plaintiffs’
20   Complaint (ECF No. 1) in its entirety. Dismissal is sought pursuant to Rule 12(b)(1) of the
21   Federal Rules of Civil Procedure on the ground that Plaintiffs have failed to identify facts
22   demonstrating their standing, and/or the ripeness of their claims, to pursue alleged
23   violations of rights guaranteed by federal law and the Fourteenth Amendment to the U.S.
24   Constitution.
25   DATED this 10th day of August 2020.            Aaron D. Ford
                                                    AARON D. FORD, Bar No 7704
26                                                  Nevada Attorney General
                                                    GREGORY L. ZUNINO, Bar No. 4805
27                                                  Deputy Solicitor General
                                                    CRAIG A. NEWBY, Bar 8591
28                                                  Deputy Solicitor General
                                              Attorneys for Defendant Barbara Cegavske
                                                  -1-
          Case 2:20-cv-01445-JCM-VCF Document 10 Filed 08/10/20 Page 2 of 24



 1                                 POINTS AND AUTHORITIES

 2   I.      INTRODUCTION

 3           The topic of voting by mail has divided much of the country. Advocates for vote-by-

 4   mail legislation argue that it is necessary to fully enfranchise voters and mitigate the

 5   public health threat posed by the current pandemic. Opponents argue that vote-by-mail

 6   processes are vulnerable to voter fraud. These competing arguments amount to a public

 7   policy debate, not a legal debate. And when this case is stripped of the legal jargon and

 8   litigious tone, it becomes clear that the Complaint (ECF No. 1) presents a simple policy

 9   disagreement about how best to balance voter access concerns against election integrity

10   concerns. While there is value in public debate about the policy wisdom of vote-by-mail

11   processes, the Office of the Nevada Secretary of State has a difficult job to do as the 2020

12   general election draws near. Because the Complaint presents a policy debate, the debate

13   should be carried out in a non-judicial forum, allowing the Secretary to use critical public

14   resources to ensure a free and fair 2020 election, rather than be consumed by partisan

15   discord. Avoiding generalized policy disputes is precisely what the standing requirement

16   of Article III, § 2 of the U.S. Constitution requires.

17           For example, other states, such as Utah, Colorado, Oregon, Hawaii and

18   Washington have adopted vote-by-mail election processes. Utah Code Ann. § 20A-3a-302;

19   Colo. Rev. Stat. § 1-5-401; Ore. Rev. Stat. § 254.465; Hawaii Stat. § 11-101; Rev. Code of

20   Wash. 29A.40.010. And Florida, among many other states, 1 has adopted a no-excuse

21   absentee system whereby any voter may cast a vote by mail after having simply

22   requested a paper ballot. Fl. Stat. § 101.62. Given the fears surrounding the pandemic,

23   these vote-by-mail systems have great potential to prompt widespread voting by mail in

24   the 2020 general election.     Yet President Donald J. Trump has not sued the elected

25   officials in these other states, opting instead to let the debate about vote-by-mail election

26

27           1The website of the National Conference of State Legislatures lists twenty-nine
     states in addition to Florida as offering no-excuse absentee voting. See
28
     https://www.ncsl.org/research/elections-and-campaigns/vopp-table-1-states-with-no-
     excuse-absentee-voting.aspx, last accessed on August 10, 2020.
                                                 -2-
       Case 2:20-cv-01445-JCM-VCF Document 10 Filed 08/10/20 Page 3 of 24



 1   processes play out in non-judicial forums within those states.         Acting through his

 2   campaign organization, Donald J. Trump for President, Inc. (Trump, Inc.), President

 3   Trump has selected Nevada, and Nevada alone, as the forum for high-profile litigation

 4   regarding vote-by-mail election processes.

 5         Recently enacted by Assembly Bill No. 4 of the 32nd (2020) Session of the Nevada

 6   Legislature (AB 4), Nevada’s vote-by-mail processes replace the “mailing precincts” that

 7   were implemented for the 2020 primary election. Compare NRS §§ 293.343-.355 with AB

 8   4 at §§ 2-27.    Further complicating election preparation, the Republican National

 9   Committee (RNC) and the Nevada Republican Party (NVGOP) have joined this litigation.

10   Collectively, Trump, Inc., the RNC and the NVGOP (Plaintiffs) allege that the votes of

11   Republican voters will be unconstitutionally diluted by Nevada’s vote-by-mail election

12   processes (ECF No. 1 at ¶¶16, 19, 20, 31-34). Additionally, Plaintiffs allege that a lack of

13   uniformity in Nevada’s election processes and procedures will cause differential

14   treatment of voters, thus violating their rights under the Equal Protection Clause (ECF

15   No. 1 at ¶¶35-37). Finally, Plaintiffs allege that Nevada law conflicts with federal law by

16   changing the date of the national Election Day, as established by 2 U.S.C. §§ 1, 7, and 3

17   U.S.C. § 1 (ECF No. 1 at ¶¶ 27, 28 & 77).

18         None of these claims gives rise to a cognizable injury, as required by Article III’s

19   standing requirement, because none is accompanied by factual allegations supporting a

20   reasonable inference that a person’s vote will actually be diluted as a result of the

21   processes and procedure under scrutiny in Nevada. None of the claims gives rise to a

22   cognizable injury for the additional reason that none is accompanied by factual

23   allegations supporting a reasonable inference that Nevada voters will be subject to

24   differential treatment. 2 Furthermore, because their claims lack legal merit, Plaintiffs

25         2  As discussed below, Plaintiffs lack standing because they speculate, without
26   factual support, that various administrative problems will arise during the 2020 general
     election due to discretionary decisions by election officials. Though it is conceivable that
27   some administrative challenges may arise during the 2020 election, as they do in every
     election, Plaintiffs’ claims cannot reasonably be stated with any factual specificity until
28
     after the election. For this reason, their claims fail both the standing and ripeness
     requirements of Article III.
                                                 -3-
       Case 2:20-cv-01445-JCM-VCF Document 10 Filed 08/10/20 Page 4 of 24



 1   cannot meet Article III’s standing requirement even if they were to amend their

 2   Complaint. To the extent that Plaintiffs’ equal protection claims suggest that Nevada

 3   will experience unforeseeable problems with election administration at the local level,

 4   these claims are not ripe for review. Additionally, because the claims seek to have this

 5   Court impose upon Nevada a top-down system of election administration, they are barred

 6   by the Tenth Amendment and principles of federalism.

 7           A.    Summary of Allegations and Defenses.

 8           Plaintiffs challenge specified sections of AB 4 as they relate to the 2020 general

 9   election. Plaintiffs are not Nevada voters, but they clearly seek to represent Nevada

10   Republican voters by way of this lawsuit (ECF No. 1 at 4:13-28, 5:1-5). They allege five

11   causes of action.

12           Count I argues that section 20(2) of AB 4 is preempted by federal law (ECF No. 1

13   at 16-17). As discussed below, section 20(2) has a companion provision that predates the

14   enactment of AB 4. NRS § 293.317. Plaintiffs concede that state law governs election

15   processes for federal elections unless preempted by Congressional enactment (ECF No. 1

16   at 5:12-15). Section 20(2) establishes a presumption that a mailed ballot received within 3

17   days after the election was cast on or before the date of the election if the ballot envelope

18   bears no postmark. Plaintiffs argue that section 20(2) conflicts with federal law because

19   it effectively pushes back national Election Day. Even if this strained reading of federal

20   law were correct, which it is not, section 20(2) has caused no injury to Plaintiffs yet, if

21   ever.

22           Count II argues that sections 11 and 12 of AB 4 violate the Equal Protection

23   Clause because they treat rural voters differently than urban voters. Sections 11 and 12

24   do this, according to Plaintiffs, by affording urban voters more physical polling places on a

25   per capita basis (ECF No. 1 at 18-20).       But sections 11 and 12 require only that a

26   minimum number of physical polling locations be placed in each of Nevada’s counties.

27   Sections 11 and 12 do not preclude local election officials in the rural counties from

28   establishing a greater number of physical polling places than the required minimums.

                                                  -4-
       Case 2:20-cv-01445-JCM-VCF Document 10 Filed 08/10/20 Page 5 of 24



 1   Far from discriminating against rural voters, sections 11 and 12 give local elections

 2   officials the flexibility to adapt to rural needs and conditions. Sections 11 and 12 have

 3   caused no injury to Plaintiffs yet, because there is no evidence or allegation that rural

 4   election officials will fail to establish a sufficient number of physical polling places.

 5         Count III argues that section 22 of AB 4 violates the Equal Protection Clause

 6   because it gives local election officials too much discretion to “establish procedures for the

 7   processing and counting of mail ballots” (ECF No. 1 at 20-21). Plaintiffs speculate that

 8   local election officials will adopt counting and processing rules that differ significantly

 9   from those adopted by their colleagues in other counties, thus subjecting voters to

10   arbitrary treatment in the aggregate (ECF No. 1 at 21:4-11). Far from subjecting voters

11   to arbitrary treatment in the aggregate, section 22 facilitates uniformity in the

12   application of statutes that might otherwise have a remote potential to burden or

13   disenfranchise voters in certain counties or localities. Section 22 facilitates uniformity in

14   the application of the law by giving local elections officials the flexibility to adapt to local

15   needs and conditions as they administer Nevada’s election statutes.             Section 22 has

16   caused no injury to Plaintiffs.

17         Count IV argues that section 25 of AB 4 violates the Equal Protection Clause

18   because it provides a vague directive to local elections officials regarding the obligation to

19   discard two ballots that have been folded together in a single envelope. As with their

20   claim in Count III, Plaintiffs speculate that local election officials will, from one county to

21   the next, apply inconsistent standards for determining whether to discard or accept

22   certain ballots received in the mail under rare and unusual circumstances. As discussed

23   below, section 25 has an obscure companion provision that predates the enactment of AB

24   4 by sixty years. NRS § 293.363. As a practical matter, section 25 will rarely if ever result

25   in the acceptance of two ballots that are folded together in a single envelope. Accordingly,

26   it does not yet pose a threat of vote dilution. Moreover, Plaintiffs do not complain that

27   section 25 has the potential to disenfranchise voters who improperly enclose two or more

28   ballots in a single envelope. Section 25 has caused no injury to Plaintiffs.

                                                    -5-
       Case 2:20-cv-01445-JCM-VCF Document 10 Filed 08/10/20 Page 6 of 24



 1          Count V alleges that sections 11, 12, 20(2), 22 and 25, when considered together in

 2   light of a modification to an existing criminal prohibition against using ballot couriers,

 3   see AB 4 at § 21, collectively present a threat of vote dilution (ECF No. 1 at 22-24).

 4   Plaintiffs speculate that these sections of AB 4 increase the risk of voter fraud, thereby

 5   diluting “honest” votes (ECF No. 1 at 23:25-28). Plaintiffs fail to acknowledge, however,

 6   that existing provisions of Nevada law provide ample deterrents to, and protections

 7   against, voter fraud. Plaintiffs’ objections to AB 4 are based upon policy arguments, not

 8   constitutional infirmities in state law. Sections 11, 12, 20(2), 21, 22 and 25 have caused

 9   no injury to Plaintiffs.

10          B.     Summary of AB 4.

11          Due to the COVID-19 pandemic, the Nevada Legislature made changes to Nevada’s

12   existing mail-in processes through its enactment of AB 4. These modest changes apply to

13   an election occurring during a declared state of emergency or disaster, including the 2020

14   general election. AB 4 at §§ 5 and 8. Prior to the pandemic, Nevada offered voters the

15   ability to vote absentee without providing an excuse or justification. To cast a vote by

16   mail, voters simply had to request an absentee ballot.           NRS §§ 293.3038-.340.

17   Additionally, voters in remote rural areas could be grouped together in “mailing

18   precincts” and automatically mailed their paper ballots. NRS §§ 293.343-.355. For the

19   2020 primary election, Nevada’s state and local election officials expanded mailing

20   precincts to encompass the entire state. The decision to expand mailing precincts was the

21   subject of a similar lawsuit asserting vote dilution as the source of alleged injuries to

22   individual voters.    In that case, Judge Miranda Du denied the voters’ request for a

23   preliminary injunction. Judge Du denied the request for injunctive relief because the

24   voters were unable to demonstrate their standing to challenge mail-in voting processes

25   under a theory of vote dilution. Paher v. Cegavske, __F. Supp.3d __, 2020 WL 2089813, *5

26   (D. Nev. 2020). Judge Du described Nevada’s preparations for the 2020 primary election

27   as follows:

28

                                                 -6-
       Case 2:20-cv-01445-JCM-VCF Document 10 Filed 08/10/20 Page 7 of 24



 1                    Under the Plan, all active registered voters will be mailed an
                      absentee ballot (mail-in ballot) for the primary election. If a
 2                    voter is registered to vote at his or her current address, they
                      need not take any further action to receive an absentee ballot. ...
 3                    Nevada’s governing statutes provide for mailing precincts—
                      specifically NRS §§ 293.343 through 293.355. Through these
 4                    provisions, the Nevada Legislature has given the Secretary and
                      county clerks authority to mail ballots to registered voters
 5                    rather than requiring voters to request those ballots through the
                      absent ballot process.
 6

 7   Id. at *2, *3.

 8          Little has changed since the Paher plaintiffs attempted to disrupt the 2020 primary

 9   election by advancing claims such as those at issue here. Although Nevada’s vote-by-mail

10   processes have now been enacted through legislation, as opposed to being implemented

11   through administrative action, the details for the 2020 general election remain essentially

12   the same as those for the 2020 primary election.              Rather than approving another

13   temporary expansion of mailing precincts for the 2020 general election, AB 4 simply

14   directs local election officials to mail paper ballots to all active registered voters in the

15   state whenever the Governor has declared a state of emergency or disaster. AB 4 at § 15.

16   As a practical matter, AB 4 adopted a plan similar to that which had been used for the

17   primary election. Plaintiffs parse what they perceive to be modifications that undermine

18   the uniformity of election administration from one county to the next. These include

19   sections 11, 12, 20(2), 22 and 25 of AB 4 (ECF No. 1 at 17:11-23, 18:10-28, 19:1-7, 21:1-15

20   and 22:18-27).

21          While they couch their lawsuit as a challenge to AB 4, Plaintiffs attack two

22   provisions of existing Nevada law. Sections 20(2) and 25 already appeared in statute at

23   NRS §§ 293.317 and .363. While NRS § 293.317 became effective on January 1, 2020, see

24   Act of June 14, 2019, ch. 619, §§ 45 and 152, 2019 Nev. Stat. 4079 and 4144, the

25   provisions of NRS § 293.363 date all the way back to 1960, see Act of March 14, 1960, ch.

26   157, §131, 1960 Nev. Stat. 259. Respectively, these sections address the 3-day postal

27   delivery presumption for ballots that bear no postmark, and the rare situation where two

28   ballots are folded together in a single envelope. To support their nebulous argument that

                                                     -7-
           Case 2:20-cv-01445-JCM-VCF Document 10 Filed 08/10/20 Page 8 of 24



 1   AB 4 increases the probability of voter fraud, Plaintiffs claim that these unremarkable

 2   provisions of existing law: (1) “provide[] no guidance or guardrails for the establishment of

 3   standards” (ECF No. at 22:22-24), see NRS 293.363; and (2) “allow[] absent ballots to be

 4   cast after Election Day but still counted as lawfully cast votes in the 2020 general

 5   election” (ECF No. 1 at 17:19-20), see NRS 293.317. However, sections 20(2) and 25 of AB

 6   4 merely duplicate the provisions of existing law, such that they are now applicable to

 7   affected elections in addition to regular elections. As duplicate provisions of existing law,

 8   they cannot logically be the source of an increased risk of fraud resulting from the

 9   enactment of AB 4.

10            Although sections 11, 12, 22 and 25 are new, they do not increase or decrease the

11   risk of voter fraud.     They merely establish a minimum number of physical polling

12   locations in each county (§§ 11 and 12), give discretion to local election officials regarding

13   the adoption of procedures for counting and processing paper ballots (§ 22), and address

14   the rare situation where two voters enclose their ballots in a single envelope (§ 25).

15   Ironically, sections 11, 12 and 22 have nothing to do with ballot verification, and section

16   25 is only tangentially related to ballot verification.      Plaintiffs’ argument that these

17   provisions increase the risk of voter fraud is based upon an unintelligible thread of

18   causation which assumes that local election officials will not capably perform their jobs.

19   II.      STANDARD OF REVIEW

20            Rule 12(b)(1) of the Federal Rules of Civil Procedure allows defendants to seek

21   dismissal of a claim or action for a lack of subject matter jurisdiction. Dismissal under

22   Rule 12(b)(1) is appropriate if the complaint, considered in its entirety, fails to allege facts

23   on its face that are sufficient to establish subject matter jurisdiction. In re Dynamic

24   Random Access Memory (DRAM) Antitrust Litigation, 546 F.3d 981, 984–85 (9th Cir.

25   2008).

26            Although the defendant is the moving party in a motion to dismiss brought under

27   Rule 12(b)(1), the plaintiff is the party invoking the court’s jurisdiction. As a result, the

28   plaintiff bears the burden of proving that the case is properly in federal court. McCauley

                                                   -8-
       Case 2:20-cv-01445-JCM-VCF Document 10 Filed 08/10/20 Page 9 of 24



 1   v. Ford Motor Co., 264 F.3d 952, 957 (9th Cir. 2001) (citing McNutt v. General Motors

 2   Acceptance Corp., 298 U.S. 178, 189 (1936)).        Federal courts are courts of limited

 3   jurisdiction. Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 374 (1978). A federal

 4   court is presumed to lack jurisdiction in a particular case unless the contrary

 5   affirmatively appears. Stock West, Inc. v. Confederated Tribes of the Colville Reservation,

 6   873 F.2d 1221, 1225 (9th Cir. 1989). Thus, federal subject matter jurisdiction must exist

 7   at the time an action is commenced. Mallard Auto. Grp., Ltd. v. United States, 343 F.

 8   Supp. 2d 949, 952 (D. Nev. 2004).

 9         Article III, § 2 of the U.S. Constitution states that the federal courts may only

10   adjudicate “Cases” and “Controversies”. See Lujan v. Defenders of Wildlife, 504 U.S. 555,

11   559 (1992). The case-or-controversy requirement of Article III requires that Plaintiffs

12   establish their “standing” as a jurisdictional prerequisite to the prosecution of this

13   lawsuit. Clapper v. Amnesty International USA, 586 U.S. 398, 408 (2013). As Judge Du

14   previously held, see Paher, 2020 WL 2089813, *5, plaintiffs who express policy-based

15   concerns about voter fraud do not typically have standing, in advance of an election, to

16   pursue claims that that their votes will be diluted in violation of rights guaranteed by the

17   Fourteenth Amendment. This is because such claims are “speculative, unsupported, and

18   not particularized.” Id. At this early point in the election cycle, no votes have even been

19   counted. Until the votes have been counted and the 2020 general election has run its

20   course, it is impossible to know whether anyone’s vote will have been diluted. Plaintiffs

21   imply that the election-integrity and anti-fraud measures in place for the 2020 general

22   election are not sufficiently robust to prevent voter fraud (ECF No. 1 at 23:18-28).

23   However, having failed to articulate an injury that is sufficiently concrete and

24   particularized to justify a radical judicial intervention in the 2020 general election,

25   Plaintiffs offer no good reason why the Court should entertain their causes of action.

26         Ultimately, the search for the proper balance between voter access and election-

27   integrity considerations is a matter for policy makers and legislators, not federal courts.

28

                                                 -9-
       Case 2:20-cv-01445-JCM-VCF Document 10 Filed 08/10/20 Page 10 of 24



 1   Plaintiffs’ Complaint should be dismissed on the ground that the Court lacks subject

 2   matter jurisdiction over their claims.

 3   III.   ARGUMENT

 4          A.    Plaintiffs Fail to Satisfy Basic Principles of Standing.

 5          Article III, § 2 empowers the federal judiciary to hear only “Cases” and

 6   “Controversies”, not policy debates. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 559

 7   (1992). To demonstrate standing, Plaintiffs must articulate enough facts to show that

 8   their alleged injury is “actual or imminent, not conjectural or hypothetical.” Lujan, 504

 9   U.S. at 560 (internal quotation marks and citations omitted). Additionally, they must

10   show a “causal connection” between the alleged injury and the conduct about which they

11   complain. Id. As a final matter, Plaintiffs may not offer mere speculation that a decision

12   in their favor, namely a decision enjoining the implementation of AB 4, will redress the

13   supposed vote dilution and disparate voter treatment that will occur if voters are

14   permitted to cast their votes by mail. Id. at 561. See also City of Los Angeles v. Lyons, 461

15   U.S. 95, 110–112 (1983).

16          According to Plaintiffs, it is a “common-sense conclusion” that increased voting by

17   mail increases the probability of voter fraud (ECF No. 1 at 11:19-27). Yet, there is no

18   evidence of voter fraud in other states that have increased voting by mail, even in these

19   emotionally-charged, hyper-partisan times. Indeed, there are countless variables that can

20   theoretically contribute to increased voter fraud in any given election. Consequently,

21   standing must be based upon a particularized injury, not a presumed injury that is

22   common to the electorate in general. The alleged injury in this case is hypothetical, not

23   actual or imminent, and cannot possibly be traced from individual voters to increased

24   vote-by-mail participation by the Nevada electorate.

25          Based upon past experience, and given Nevada’s long history of voting in person

26   coupled with the significant number of physical polling places that will be open during

27   early voting and on Election Day, see AB 4 at §§ 11 and 12, it is likely that the vast

28   majority of Nevada voters will choose to surrender their paper ballots to poll workers and

                                                 -10-
       Case 2:20-cv-01445-JCM-VCF Document 10 Filed 08/10/20 Page 11 of 24



 1   vote in person. This surrender process, described at section 18 of AB 4, undermines

 2   Plaintiffs’ argument that unsecured or discarded ballots will find their way into the hands

 3   of fraudsters.   Plaintiffs’ argument assumes that fraudsters will not only intercept

 4   unsecured and discarded ballots, but sign and deposit them in the mail in violation of

 5   multiple criminal prohibitions.    This assumption is not the type of “fairly traceable”

 6   scenario that Lujan contemplates as a condition of standing. According to Lujan, “there

 7   must be a causal connection between the injury and the conduct complained of—the

 8   injury has to be fairly ... trace[able] to the challenged action of the defendant, and not ...

 9   th[e] result [of] the independent action of some third party not before the court.” 504 U.S.

10   at 560-61 (brackets in original, quoting Simon v. Eastern Ky. Welfare Rights

11   Organization, 426 U.S. 26, 41-42 (1976)). Here, the thread of causation between AB 4 and

12   vote dilution is much too tenuous to support standing.

13         Additionally, the signature verification process described at section 23 of AB 4

14   further undermines Plaintiffs argument that fraudulent votes will be accepted by poll

15   workers even if their assumption about discarded ballots is given minimal credence. In

16   summary, it is virtually impossible to predict with a reasonable degree of confidence, and

17   there is no evidence from other states, that voting by mail will result in statistically-

18   significant increase in voter fraud because far too many variables influence human

19   behavior in any given election.

20         Finally, Plaintiffs must demonstrate standing separately for each form of relief

21   sought. Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 185

22   (2000). Plaintiffs seek injunctive and declaratory relief with respect to each of their five

23   causes of action (ECF No. 1 at 24). These are prospective remedies that assume voter

24   fraud will occur specifically as the result of AB 4, and that it will impact discrete voters

25   and not simply the electorate as a group. Cited repeatedly by Plaintiffs in support of their

26   claims (ECF No. 1 at ¶¶ 35-37, 108, 123, 124, 128, 129, 132, 137-139, 142-144), Bush v.

27   Gore has little persuasive value because it was issued per curiam, indicating that it was

28   fact specific. See 531 U.S. 98 (2000). Further, Bush v. Gore addressed a post-election

                                                  -11-
       Case 2:20-cv-01445-JCM-VCF Document 10 Filed 08/10/20 Page 12 of 24



 1   situation, specifically the now infamous “hanging chad” situation, which was qualitatively

 2   different than any conceivable election outcome in Nevada. Id. at 105-07. Bush v. Gore

 3   does not even remotely support Plaintiffs’ request for a pre-election order enjoining the

 4   distribution of mail-in ballots to Nevada’s voters.

 5         Bush v. Gore is inapposite because Plaintiffs have identified no situation where

 6   election officials would conceivably be counting paper ballots, with perforations as

 7   indicators of candidate selection, while using no clear standards for evaluating the

 8   significance of those perforations. Indeed, Nevada’s elections officials universally employ

 9   electronic scanning equipment to evaluate candidate selections on paper ballots. See AB

10   4 at § 22. There is no factual basis for Plaintiffs’ speculative assertion that election

11   officials will use arbitrary methods of counting ballots or discarding ballots. Plaintiffs’

12   Complaint should be dismissed on the ground that they have failed to demonstrate

13   standing.

14         B.     Trump, Inc. Fails to Satisfy the Requirements for Organizational
                  Standing.
15

16         Plaintiff organization Trump, Inc. has failed to establish standing for any of the

17   claims alleged in the Complaint. As an organization, Trump, Inc. would need to show

18   either direct standing based on an injury to the organization, or representative standing

19   based on an injury to its members. See, e.g., Havens Realty Corp. v. Coleman, 455 U.S.

20   363, 379 (1982); Hunt v. Wash. State Apple Advertising Comm’n, 432 U.S. 333, 342 (1977).

21   Neither bases for organizational standing apply here to Trump, Inc.

22         First, as the Ninth Circuit has explained, “[a]n organization has ‘direct standing to

23   sue [when] it show[s] a drain on its resources from both a diversion of its resources and

24   frustration of its mission.’” Valle del Sol Inc. v. Whiting, 732 F.3d 1006, 1018 (9th Cir.

25   2013) (quoting Fair Hous. Council of San Fernando Valley v. Roommate.com, LLC, 666

26   F.3d 1216, 1219 (9th Cir. 2012)). The Complaint contains no allegations so much as

27   hinting at any drain on Trump, Inc.’s resources as a result of the enactment of AB 4. 3

28         3 Notably, “[a]n organization ‘cannot manufacture the injury by incurring litigation
     costs or simply choosing to spend money fixing a problem that otherwise would not affect
                                                -12-
       Case 2:20-cv-01445-JCM-VCF Document 10 Filed 08/10/20 Page 13 of 24



 1         Second, an organization has representative standing to “sue on behalf of its

 2   members when ‘its members would otherwise have standing to sue in their own right,’

 3   and when ‘the interests it seeks to protect are germane to the organization’s purpose.’”

 4   Sierra Club v. Trump, 963 F.3d 874, 883 (9th Cir. 2020) (quoting Hunt, 432 U.S. at 343). 4

 5   The Complaint fails to satisfy these requirements in a variety of ways.

 6         The most specific allegation about Trump, Inc. in the Complaint states only that it

 7   “is the principal committee for President Donald J. Trump’s reelection campaign” (ECF

 8   No. 1 at ¶ 11). No members of Trump, Inc. are identified, and neither is any supposed

 9   injury to those members. Even assuming members with standing were identified, Trump,

10   Inc. has failed to explain how it is seeking to protect interests germane to its purpose.

11   The purpose of Trump, Inc., presumably, is to ensure the reelection of President Trump.

12   But the Complaint contains no allegations that any supposed vote dilution will

13   disadvantage the Trump campaign. Trump, Inc. must be dismissed from this action.

14         C.     Nevada’s Postmark Presumption Has Not Caused Plaintiffs
                  an Injury.
15

16         In Count I of the Complaint, Plaintiffs argues that section 20 of AB 4 conflicts with

17   federal law in regards to the timing of Election Day (ECF No. 1 at 17:19-28). Section 20

18   sets forth the timelines for when a mail ballot in an affected election will be counted,

19   including those ballots which lack a legible postmark. Notably, the timelines in AB 4

20   mirror those for mail ballots in normal elections, 5 and Plaintiffs did not challenge those

21   provisions when they were adopted, nor do they challenge them now.

22

23
     the organization at all. It must instead show that it would have suffered some other
24   injury if it had not diverted resources to counteracting the problem.’” Valle del Sol Inc.,
     732 F.3d at 1018 (quoting La Asociacion de Trabajadores de Lake Forest v. Lake Forest,
25
     624 F.3d 1083, 1088 (9th Cir. 2010)).
            4 There is also a third, prudential element: “neither the claim asserted nor the
26
     relief requested requires the participation in the lawsuit of each of the individual
27   members.” Hunt, 432 U.S. at 343; Sierra Club, 963 F.3d at 884 n.10.
            5 See NRS 293.317(2) (“If an absent ballot is received not more than 3 days after
28
     the day of the election and the date of the postmark cannot be determined, the absent
     ballot shall be deemed to have been postmarked on or before the day of the election.”).
                                                 -13-
       Case 2:20-cv-01445-JCM-VCF Document 10 Filed 08/10/20 Page 14 of 24



 1         Section 20 requires mail ballots to be delivered by hand to the election official,

 2   dropped in a designated drop box, or mailed to the election official by the date of the

 3   election. Id. If a ballot has a legible postmark showing that it was mailed after Election

 4   Day, it will not be counted. Id. Subsection 2 provides a procedure to process ballots

 5   without a legible postmark, a situation that Plaintiffs assert may be more prevalent when

 6   a person mails an envelope where the postage was prepaid, as is the case with mail

 7   ballots. AB 4, § 20. Specifically, if a ballot without a determinable postmark is received by

 8   5 p.m. on the third day following the election, it will “be deemed to have been postmarked

 9   on or before the day of the election.” Id.

10         Plaintiffs’ first cause of action challenges the straightforward and commonsense

11   provisions of subsection 2, arguing that it might allow ballots mailed after Election Day to

12   be counted. They base this speculative conclusion on the unsupported “estimated”

13   delivery time of mail within counties in Nevada to “typically” be less than 3 days (ECF

14   No. 1 at ¶ 101). Plaintiffs’ unsubstantiated assertions fail to show that they have suffered

15   “an invasion of a legally protected interest” that is “concrete and particularized” and

16   “actual or imminent, not conjectural or hypothetical,” and thus fail to establish an injury

17   in fact. Lujan, 504 U.S., at 560 (internal quotation marks omitted).

18         Plaintiffs do not assert—nor can they—any personal injury to them by Nevada

19   election officials deeming ballots without a determinable postmark and received by the

20   third day after the election as having been postmarked by Election Day. Id. at n.1; see

21   also DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 (2006) (“A plaintiff must allege

22   personal injury fairly traceable to the defendant’s allegedly unlawful conduct and likely to

23   be redressed by the requested relief.”). “A ‘concrete’ injury must be ‘de facto’; that is, it

24   must actually exist.” Spokeo, Inc. v. Robins, 578 U.S. ___, ___, 136 S. Ct. 1540, 1548

25   (2016) (citing Black’s Law Dictionary 479 (9th ed. 2009)). Abstract conjecture is not

26   sufficient. Id. Plaintiffs’ argument that some completed ballots may be mailed after

27   election day, may not be postmarked, may be received before 5 p.m. on the third day

28   following election day, and then may somehow dilute the votes of Nevada voters—a group

                                                  -14-
       Case 2:20-cv-01445-JCM-VCF Document 10 Filed 08/10/20 Page 15 of 24



 1   to which no Plaintiff belongs—does not demonstrate a concrete injury to anybody, and

 2   certainly not to Plaintiffs. 6

 3          There are any number of alternative hypothetical scenarios that are as likely, or

 4   more so, than Plaintiffs’ assertion of what may happen with respect to mail ballots in the

 5   2020 election.    These alternatives underscore the speculative nature of their claims.

 6   Plaintiffs’ own assertion—unsupported by any authority—is that most mail sent from one

 7   address in a given county to another address in that county will arrive in one to two days.

 8   Thus, Plaintiffs presumably admit the validity of ballots that are received within that

 9   window of time. There is no way to know before the election exactly how many ballots

10   lacking an identifiable postmark will arrive on the third day after the election—the

11   number may well be zero, in which case, under Plaintiffs’ own theory, no injury would

12   occur. To the extent engaging in speculation is entertained, it should be noted that this

13   scenario appears more likely than one in which a vast number of ballots arrive on the

14   third day after the election with no legible postmark: “[A]lthough the USPS does not

15   generally postmark prepaid mail, the USPS has a longstanding policy of postmarking

16   election mail, including absentee ballot return envelopes.” Gallagher v. New York State

17   Bd. of Elections, No. 20 CIV. 5504 (AT), 2020 WL 4496849, at *4 (S.D.N.Y. Aug. 3, 2020).

18          Further, “a person’s right to vote is individual and personal in nature,” and only

19   “voters    who   allege   facts   showing   disadvantage   to   themselves   as      individuals

20   have standing to sue to remedy that disadvantage.” Gill v. Whitford, 585 U.S. ___, ___,

21   138 S. Ct. 1916, 1929 (2018) (internal quotation marks omitted). Plaintiffs, who are

22   entities, not individuals, will not be voting in any election, much less Nevada’s.

23          Even if Plaintiffs were allowed to pursue their speculative claims on behalf of

24   actual Nevada voters, their professed concern about the “dilution” of votes is a general

25          6 Indeed, if speculation about possible outcomes could be said to demonstrate
26   concrete injuries, it must be noted that Plaintiffs’ suggested remedy has the potential to
     inflict injury by disenfranchising voters who timely cast their ballots. According to
27   Plaintiffs’ own assertions and desired outcome, if a voter mails his completed ballot on
     election day and that ballot is not postmarked but is received by the election official
28
     within a day or two, as Plaintiffs assert it “typically” would, his vote would not be
     counted.
                                                -15-
       Case 2:20-cv-01445-JCM-VCF Document 10 Filed 08/10/20 Page 16 of 24



 1   concern about the conduct of government, which cannot create standing to challenge

 2   subsection 2. Paher, 2020 WL 2089813, at *5 (“Plaintiffs’ purported injury of having their

 3   votes diluted due to ostensible election fraud may be conceivably raised by any Nevada

 4   voter. Such claimed injury therefore does not satisfy the requirement that Plaintiffs must

 5   state a concrete and particularized injury.”).

 6         Finally, none of the statutes or constitutional provisions relied upon by Plaintiffs

 7   confer any federal rights nor provide a private right of action to litigants. See Alexander v.

 8   Sandoval, 532 U.S. 275, 286-87 (2001) (“Like substantive federal law itself, private rights

 9   of action to enforce federal law must be created by Congress.”). Nor does the Supremacy

10   Clause confer upon Plaintiffs the right to litigate an alleged conflict between section 20(2)

11   of AB 4 and the federal laws setting the date of Election Day. Armstrong v. Exceptional

12   Child Care, Inc., 575 U.S. 320, 324-26 (2015) (“[T]he Supremacy Clause is not the source

13   of any federal rights, and certainly does not create a cause of action.”). Accordingly, as

14   Plaintiffs have no basis on which to pursue a claim based upon principles of federal

15   preemption, Count I must be dismissed.

16         D.     Sections 11 and 12 of AB 4 Do Not Violate Equal Protection; They
                  Simply Afford Local Election Officials the Discretion to Establish an
17                Appropriate Number of Polling Locations in Their Respective
                  Counties.
18

19         In Count II of the Complaint, Plaintiffs argue that sections 11 and 12 of AB 4

20   violate the Equal Protection Clause by requiring fewer polling places in rural counties

21   than in urban counties. According to Plaintiffs, these sections “authorize disparate

22   treatment of voters in rural counties with respect to the placement of polling places and

23   vote centers for in person voting” (ECF No. 1 at 18:11-13).          To the contrary, these

24   provisions authorize election officials to establish as many polling places and vote centers

25   as are necessary to comfortably accommodate the needs of voters in rural counties. The

26   figures in question set a floor, not a ceiling, on the number of physical polling places that

27   must be established in each county.       This gives each of Nevada’s rural counties the

28

                                                  -16-
       Case 2:20-cv-01445-JCM-VCF Document 10 Filed 08/10/20 Page 17 of 24



 1   flexibility to adjust to local conditions and circumstances without unnecessarily

 2   consuming public resources.

 3         In a rural county, for example, there may be relatively predictable voter turnout

 4   from one election cycle to the next.       In urban counties, the opposite may be true.

 5   Additionally, there may be a relatively large percentage of voters in rural counties who

 6   are already accustomed to voting by mail because of mailing precincts and consistent

 7   absentee voting.    Population density, population growth, traffic congestion and other

 8   physical and geographic factors may also influence in-person voter turnout.            Simply

 9   stated, in-person voter turnout may be more predictable in rural counties than in urban

10   counties. In counties with more predictable turnout, the local election officials have a

11   better grasp of the physical resources they will need to accommodate in-person turnout.

12   It makes perfect sense that such counties would be subject to lower minimum

13   requirements.

14         In summary, local election officials must have the discretion to establish an

15   appropriate number of polling locations at or above the minimums described in sections

16   11 and 12 of AB 4. It does not follow that smaller per-capita minimums will have a

17   disparate impact upon rural voters.      Indeed, there is no inequity in setting a larger

18   minimum requirement, on a per capita basis, in urban counties. This simply reflects a

19   legislative determination that greater population density exacerbates the spread of the

20   Coronavirus, while a wider distribution of polling locations and vote centers will tend to

21   mitigate that spread.    Clearly, there is a rational basis for setting higher minimum

22   requirements in urban counties. For challenged voting statutes to have a rational basis,

23   “all that is required is that the restrictions ‘bear some rational relationship to a legitimate

24   state purpose.... [T]he Equal Protection Clause is offended only if the state's classification

25   rests on grounds wholly irrelevant to the achievement of the State's objective.’” St. Louis

26   County, Mo. v. City of Town and Country, 590 F. Supp. 731, 738               (E.D. Mo. 1984)

27   (brackets in original, quoting Holt Civic Club v. City of Tuscaloosa, 439 U.S. 60, 70-71

28   (1978)).

                                                  -17-
       Case 2:20-cv-01445-JCM-VCF Document 10 Filed 08/10/20 Page 18 of 24



 1         Plaintiffs’ preference for per-capita equality in polling location numbers is a

 2   misplaced oversimplification of a complex system of election administration, not to

 3   mention poor public policy. Nevada’s system of election administration is partially

 4   decentralized because it works for Nevada.         There is no factual basis for Plaintiffs’

 5   assertion that sections 11 and 12 of AB 4 will have a disparate impact upon rural voters.

 6   Plaintiffs’ assume that local election officials will not capably perform their duty to

 7   establish an appropriate number of polling places in their respective counties. Insofar as

 8   they have offered no facts to support this assumption, Plaintiffs have failed to articulate a

 9   concrete and particularized injury. Count II of the Complaint must be dismissed on these

10   grounds.

11         E.     Section 22 of AB 4 Does Not Violate Equal Protection; It Simply
                  Affords Local Election Officials the Discretion to Adopt Counting
12                and Processing Procedures that are Compatible with Local
                  Resources.
13

14         In Count III of the Complaint, Plaintiffs argue that section 22 of AB 4 violates the

15   Equal Protection Clause because it gives local election officials too much discretion to

16   adopt “standardless” procedures for counting and processing mailed ballots (ECF No. 1 at

17   20:24-28). As with the other equal protection claims, this claim assumes local elections

18   officials will adopt arbitrary procedures that will dilute votes and subject different groups

19   of voters to disparate treatment. Yet Plaintiffs have not identified a single fact to support

20   their assumption. As a practical matter, Plaintiffs express a policy preference for a top-

21   down, centrally-planned system of election administration (ECF No. 1 at 21:1-7). Nevada

22   statutes, however, contemplate a significant role for county clerks in the administration

23   of Nevada’s election laws, particularly with respect to the counting and processing of

24   ballots. See, e.g., NRS §§ 293.056 (submission of initiative and referendum petitions to

25   county clerks), 293.1277 (verification of signatures by county clerks), 293.4689

26   (maintenance of website by county clerk for public information relating to elections),

27   293.5235 (preregistration and registration of voters by county clerks), 293.530 (authority

28   of county clerks to correct statewide registration list), 293.3625-.397 (returns and

                                                 -18-
       Case 2:20-cv-01445-JCM-VCF Document 10 Filed 08/10/20 Page 19 of 24



 1   canvass). Plaintiffs’ policy preference for top-down administration, and their request here

 2   for the Court to fundamentally alter Nevada’s system of election administration, conflicts

 3   at a high level with many provisions of state law in addition to section 22 of AB 4.

 4          Moreover, Nevada’s existing statutes establish specific guidance and detailed

 5   standards for county clerks to follow when counting and processing mailed ballots. These

 6   statutes establish the necessary uniformity to ensure that voters are treated equally in all

 7   materials respects. See NRS §§ 393.363-.389. While Plaintiffs suggest that section 22 of

 8   AB 4 gives county clerks virtually unfettered discretion to decide how to count and

 9   process ballots, they conveniently ignore section 9 of AB 4. Subsection 1 of section 9

10   states, “The provisions of any other statute or charter, ordinance, interpretation,

11   regulation or rule governing the election which do not conflict with the provisions of

12   sections 2 to 27, inclusive, of this act must be applied to the election, including, without

13   limitation: [p]rovisions relating to … conducting the election [] and [p]rovisions relating to

14   the compilation and canvass of election returns and ties, recounts and contests of

15   election.”

16          Section 9 is important because it underscores the limited scope of section 22, which

17   deals only with “procedures” for counting and processing ballots. Procedures exist to

18   maximize efficiency in counting and processing ballots, including “by electronic means”.

19   AB 4 at § 22(2)(a). Viewed in the proper context, section 9 does not give the county clerks

20   the discretion to decide how or when to accept or reject a mailed ballot.              Various

21   provisions of statute already address that topic. Section 9 addresses automation for the

22   simple reason that some counties may have more automation equipment than others for

23   the processing and counting of mail ballots.

24          For example, urban counties may have the equipment to run all signatures on

25   ballot return envelopes through a scanner to make a preliminary determination whether

26   a signature on the ballot envelope matches the signature on file for the voter.            An

27   electronic flag would lead to a visual examination of signatures as the second step in the

28   process. On the other hand, some counties may have to perform a visual examination of

                                                  -19-
       Case 2:20-cv-01445-JCM-VCF Document 10 Filed 08/10/20 Page 20 of 24



 1   signatures as the first step in the signature verification process. Such a minor difference

 2   in procedures would have little if any potential to treat voters in a way that violates the

 3   Equal Protection Clause. To the extent that there exists some abstract potential for the

 4   disparate treatment of voters, it does not qualify as an injury in fact for purposes of

 5   Article III’s standing requirement.    Accordingly, Count III of the Complaint must be

 6   dismissed.

 7        F.      Section 25 Does Not Violate Equal Protection; It Has Virtually No
                  Potential to Result in the Disparate Treatment of Voters.
 8

 9         In Count IV of the Complaint, Plaintiff argue that section 25 of AB 4 violates the

10   Equal Protection Clause because it contains a vague directive to county clerks about when

11   to discard ballots that have been folded together in a single envelope (ECF No. 1 at 22:21-

12   24). For purposes of an affected election, section 25 merely duplicates the provisions of

13   NRS § 293.363. This statute, which has been in effect since 1960, see §131, 1960 Nev.

14   Stat. 259, indicates that local election officials must discard paper ballots that have been

15   folded together in a single envelope unless they can determine that the ballots were voted

16   by two different voters. As a practical matter, the ballots themselves will rarely if ever

17   have markings to suggest that they were voted by two different people, spouses or

18   roommates for example, because the ballots do not include signature lines are places to

19   include personal identifiers. For obvious reasons, mailed ballots don’t contain signature

20   lines or personal identifiers because signatures and personal identifiers would wholly

21   eliminate ballot secrecy. Therefore, unless the return envelope contains two signatures

22   on the single signature line, the folded-together ballots will be universally discarded.

23         Although it is conceivable that two persons might fold their ballots together in a

24   single envelope and affix their signatures to the signature line of the return envelope, it is

25   highly improbable. Indeed, the degree of probability is so low that it can scarcely qualify

26   as an injury for purposes of Article III’s standing requirement. Accordingly, Count IV of

27   the Complaint must be dismissed.

28

                                                  -20-
       Case 2:20-cv-01445-JCM-VCF Document 10 Filed 08/10/20 Page 21 of 24



 1         G.     Plaintiffs Speculative Claims Do Not Become Any Less Speculative
                  When Considered in Their Entirety.
 2

 3         In Count V of the Complaint, Plaintiffs cobble together Counts I through IV to

 4   support their argument that AB 4 violates the right to vote by diluting “honest” votes

 5   (ECF No. 1 at 23:25-28). As discussed above, the central premise for this argument is

 6   that vote-by-mail processes increase the likelihood of voter fraud. The subtext of the

 7   argument is that various provisions of AB 4, identified above, exacerbate the alleged

 8   problem. Ironically, Counts I through IV of the Complaint, which address the supposed

 9   objectionable provisions of AB 4, are wholly unrelated to Plaintiffs’ arguments about how

10   ballots will be discarded and then intercepted by fraudsters before the ballots ever reach

11   the polls (ECF No. 1 at 10:17-28). To the contrary, the provisions of AB 4 to which

12   Plaintiffs object relate to the processes and procedures that election officials will apply

13   after the ballots have already reached the polls. Because the identified processes and

14   procedures do not make it any more or less likely that election officials will mistakenly

15   accept a person’s ballot that has been intercepted and cast by an imposter, the basis for

16   Count V is virtually incomprehensible.

17         Furthermore, the injury alleged in Count V is no less speculative than the injuries

18   alleged in Counts 1 through IV. The speculation continues unabated in Count V because

19   Count V is simply an amalgamation of Counts 1 through IV, each of which is highly

20   speculative in its own right. In short, four multiplied by zero equals zero, not five.

21         The gist of County V is that Plaintiffs demand greater uniformity in Nevada’s

22   election processes and procedures.       But they don’t explain how the alleged lack of

23   uniformity will dilute votes, other than to speculate that local elections officials might

24   apply arbitrary standards when they receive, examine, count and process mailed ballots.

25   In addition to not meeting Article III’s standing requirement, Plaintiffs predictions about

26   the conduct of poll workers are not ripe for review. “This type of review threatens the

27   kind of abstract disagreements over administrative policies … that the ripeness doctrine

28   seeks to avoid.” Ohio Forestry Ass’n, Inc. v. Sierra Club, 523 U.S. 726, 736 (1998) (internal

                                                  -21-
       Case 2:20-cv-01445-JCM-VCF Document 10 Filed 08/10/20 Page 22 of 24



 1   citations and quotation marks omitted). “Where a dispute hangs on future contingencies

 2   that may or may not occur … it may be too “impermissibly speculative” to present a

 3   justiciable controversy.” In re Coleman, 560 F.3d 1000, 1005 (9th Cir. 2009) (internal

 4   citations and quotations marks omitted). Accordingly, all of Plaintiffs’ claims fail to

 5   satisfy Article III’s ripeness requirement for essentially the same reasons that they fail to

 6   satisfy the standing requirement. See Wolfson v. Brammer, 616 F.3d 1045, 1058 (2010)

 7   (“Whether framed as an issue of standing or ripeness, the inquiry is largely the same:

 8   whether the issues presented are definite and concrete, not hypothetical or abstract.”)

 9   (internal citations and quotations marks omitted).

10         Finally, to the extent that Plaintiffs seek an order imposing greater uniformity

11   upon Nevada’s election processes and procedures, their claims are barred by the Tenth

12   Amendment and principles of federalism. “[T]he Tenth Amendment confirms that the

13   power of the Federal Government is subject to limits that may, in a given instance,

14   reserve power to the States.” New York v. United States, 505 U.S. 144, 156 (1992). And,

15   as Plaintiffs concede, “The U.S. Constitution’s Elections Clause vests state legislatures

16   with power to set the time, place, and manner of congressional elections. U.S. Const., art.

17   I, §4, cl. 1.” (ECF No. 1 at 5:12-13). Likewise, the Presidential Electors Clause gives the

18   States’ the authority to prescribe the manner of selecting presidential electors. U.S.

19   Const., art. II, §1, cl. 2. Indeed, the Presidential Electors Clause “gives the States far-

20   reaching authority over presidential electors, absent some other constitutional

21   constraint.” Chiafalo v. Washington, __U.S.__, 140 S. Ct. 2316, 2323 (2020).

22         Although an act of Congress may supersede state election laws as applied to federal

23   elections, see Arizona v. Inter Tribal Council of Arizona, Inc., 570 U.S. 1, 9 (2013),

24   Plaintiffs have identified no federal statutes that would supersede sections 11, 12, 22 and

25   25 of AB 4. Nor have they made a persuasive argument that section 20 conflicts with

26   federal law regarding the timing of Election Day.

27         For all of the reasons detailed above, the Complaint must be dismissed.

28

                                                 -22-
       Case 2:20-cv-01445-JCM-VCF Document 10 Filed 08/10/20 Page 23 of 24



 1   IV.   CONCLUSION

 2          Plaintiffs ask this Court to scrutinize the policy wisdom of choices made by the

 3   Nevada Legislature during its 32nd (2020) Session.      These choices were made in the

 4   midst of a pandemic in preparation for the 2020 general election. Absent a concrete and

 5   particularized injury to Plaintiffs, the Court has no jurisdiction to intervene in election

 6   preparations.    Because Plaintiffs have failed to plead facts from which one might

 7   reasonably infer that an injury is actual and imminent, not hypothetical, the Court

 8   should dismiss their claims for lack of jurisdiction.

 9         DATED this 10th day of August, 2020.

10                                           STATE OF NEVADA
11                                           Aaron D. Ford
                                             AARON D. FORD, Bar No. 7704
12                                           Nevada Attorney General
                                             GREGORY L. ZUNINO, Bar No. 4805
13                                           Deputy Solicitor General
                                             CRAIG A. NEWBY, Bar 8591
14                                           Deputy Solicitor General
                                             BRANDEE MOONEYHAN, Bar No. 7451
15                                           Deputy Attorney General
                                             LAENA ST-JULES. Bar No. 15156C
16                                           Deputy Attorney General
                                             100 N. Carson Street
17                                           Carson City, Nevada 89701-4717
                                             Tel: (775) 684-1237
18                                           E-mail: gzunino@ag.nv.gov
19
                                             Attorneys for Defendant Barbara Cegavske
20

21

22

23

24

25

26

27
28

                                                  -23-
       Case 2:20-cv-01445-JCM-VCF Document 10 Filed 08/10/20 Page 24 of 24



 1                                 CERTIFICATE OF SERVICE

 2         I certify that I am an employee of the Office of the Attorney General, State of

 3   Nevada, and that on this 10th day of August, 2020, I filed with this Court’s CM/ECF

 4   electronic filing system, DEFENDANT SECRETARY OF STATE BARBARA

 5   CEGAVSKE’S MOTION TO DISMISS, and served the following by electronically

 6   address listed below:

 7   Donald J. Campbell, Esq.
     djc@cwlawlv.com
 8   J. Colby Williams, Esq.
     jcw@cwlawlv.com
 9
     Counsel for Plaintiffs
10

11
     William S. Consovoy, Esq.
12   Thomas R. McCarthy, Esq.
     Tyler R. Green, Esq.
13   Cameron T. Norris, Esq.
     Consovoy McCarthy, PLLC
14   1600 Wilson Boulevard, Suite 700
     Arlington, VA 22209
15   will@consovoymccarthy.com
     tom@consovoymccarthy.com
16   tyler@consovoymccarthy.com
     cam@consovoymccarthy.com
17
     Pro Hac Vice – Pending
18

19

20
                                               _____________      ________
21                                             An employee of the Office
                                               of the Attorney General
22

23

24

25

26

27
28

                                             -24-
